DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05-03-2022 has been entered.
Status of the Claims
	Claims 13, 16-19, 25-30, 32-35, 39-41, and new claim 77 are currently pending in the application. Claim 32 is currently withdrawn as directed to non-elected species and inventions. Therefore, the claims 13, 16-19, 25-30, 33-35, 39-41 and 77 are examined on the merits below. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 16, 13, 17, 18, 25, 28, 29, 33, 34, 39, 40, 77 are rejected under 35 U.S.C. 103 as being unpatentable over Fadel (of record), and further in view of Kahler (of record),  . Independent claim 16 describes a method of treating cancer in which a subject is alternatively treated based on measured autoantibody levels compare to population averages. The autoantibody levels are assessed as those directed to the “entactin” (entactin) and fibrinogen molecules. With respect to the relevance of such disclosure to cancer, and more specifically the treatment alternative treatment modalities described in claim 16 with respect to potentially immune checkpoint inhibitors, the disclosure of Fadel et al describes the clinical course of a patient treated with the anti-cancer therapy immune checkpoint modulator ipilimumab (anti-CTLA4 antibody) in 2005-2006 for metastatic melanoma. The patient is described as suffering from emergent SLE based nephritis (a toxic side effect) through assessment of the presence of autoantibodies such as ANA and anti-dsDNA autoantibodies, and chromatin as a component of the ANA, as a standard laboratory detection method of SLE at the time of the study. Based on the detection of SLE type autoantibodies (above a population average, normal comparator) and the appearance of the toxic autoimmune autoantibody mediated diagnosis of SLE nephritis the patient was removed from the ipilimumab therapy and started on a treatment of 1mg/kg prednisone corticosteroid (as in claim 77) as a treatment method for cancer for what is described as a potentially severe immune mediated complication of treatment with ipilimumab (Fadel, 211-212). With respect to claim 16 (c.), and the disclosure of Fadel which describes the use of prednisone as a treatment utilized after the discontinuation of ipilimumab, one may consider the prednisone a non-immunotherapy treatment for cancer, which would in any case be obvious to administer if a patient was intolerant of or non-responsive to an immunotherapy cancer treatment such as ipilimumab.  Additional evidence of the obviousness of claim 16(c) may be found in the disclosure of Kahler et al which describes a later compilation of treatment results available for the CTLA-4 binding antibodies such as ipilimumab, the predominance of immune mediated side effects and the treatment options that one may pursue considering diagnostic information received with respect to cancer progression and immune mediated side effect profiles. Kahler presents a number of detailed and complex decision trees that would be followed by a clinician encountering adverse immune related events in patients receiving ipilimumab. For example, in figure 3 a-d the detailed flow charts provided detail a path in which a patient in which abnormal immune related values are detected are started on a corticosteroid , while still maintained on a course of the ipilimumab immunotherapy at the same time (see “ipilimumab therapy” column figure 3 a-d p. 280-282).  In regards to the instant claim new requirements that the antigen measured are the entactin and fibrinogen antigens, the disclosure of Fadel does not utilize these antigen for the purposes of measuring the adverse event emergent after the treatment with ipilimumab cancer immunotherapy. However, disclosure of Seret et al. (Clinical and Developmental Immunology Volume 2012, Article ID 579670, 8 pages) describes that Lupus Nephritis is characterized by antibodies directed to kidney mesangial cell extracellular matrix proteins such as entactin and additional proteins such as fibrinogen (Seret p4, 4 paragraph 2)(p2, 2, paragraph2). Additionally, the disclosure of Demartino et al (WO2017040464) describes an autoantigen array which is utilized for the detection of autoantibodies (“entaktin”, Fibrinogen IV, S) in a SLE disease treatment protocol (p17, Table 1). Thus, it would be obvious to alternatively utilize in the protocol of Fadel, the antibody panel disclosed in Demartino as useful for monitoring the progression and/or presence of SLE type antibodies and particularly the autoantibody directed to the entaktin, and fibrinogen described as particularly useful in the detection of SLE type nephritis as disclosed in Seret. One would be motivated to do so for the purpose of  selectively detecting particularly the lupus type nephritis which is described as a pathological side effect of the treatment with the ipilimumab antibody in the disclosure of Fadel et al.  Additionally, it would be obvious  considering these disclosures to develop a similar treatment flowchart as detailed in Kahler for immune related adverse events such as development of SLE nephritis mediated by a plurality of antigens (such as entactin and fibrinogen) as detailed in Table 1 of the instant specification for the purposes of offering clinicians clear data based clinical decision treatment guidelines.  In regards to the claim 17 it would be obvious to utilize a serum sample for detection of autoantibodies directed to entactin and fibrinogen, utilizing for example the panel of Demartino as a ready and commonly utilized source of potentially autoreactive IgG antibodies for instance without the need for invasive kidney biopsy for example (Seret p4, 4).  With respect to claim 18 the toxicity (SLE nephritis as in Fadel et al) is attributed to the immunotherapy agent ipilimumab. In regards to claim 25 the protein antigen array is utilized in the disclosure of Demartino. With respect to the claim 29 the immunotherapy is an anti-CTLA4 antibody (a classified immune checkpoint inhibitor) as described in Fadel et al for example.  With respect to claim 34, and 33 the subject of Fadel had malignant melanoma and had not been assessed as having a preexisting diagnosis of SLE or autoimmune disease. With respect to claim 39 and claim 40 the immunotherapy toxicity was classified to the kidney organ system (Fadel).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Fadel and Kahler, Seret, Demartino as applied to claim 16 above, and further in view of Zhu et al. (Genomics Proteomics Bioinformatics 13 (2015) 210–218). The disclosure of Fadel and Kahler describe using a plurality of antigen as in table 1 but do not particularly describe a plurality of antigen for instance of table 1 and table 2.  The disclosure of Zhu describes the use of autoantigen protein microarrays for the detection of autoantibodies with respect to etiology of SLE. The protein microarray comprises a plurality of autoantigens described instantly in table 1, (Zhu, Table 1) for instance “chromatin” , “double stranded DNA” , “ssDNA”, “Double-stranded RNA” and ssRNA.  In addition to these antigen the disclosure of Zhu describes that their research group has incorporated in a protein microarray purified human Ig (IgG and IgM) as well as anti-human Ig (IgG and IgM) as internal controls (p216 col1 paragraph 3).  These antigen are utilized in both the table 1 and table 2, and therefore satisfy in conjunction with the disclosure of Fadel and Kahler the requirements of claim 19 (b.) for instance as a plurality of antigen from table 1 and table 2. The use of control standards such as “Ig Control” and “anti-Ig” is an obvious for purposes of providing internal controls on a sample to account for variances between patient overall Ig levels, array to array variability for potential normalization data mining and to assess overall normal functioning of the assay as described by Zhu et al.
Claim 30 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Fadel and Kahler, Seret, Demartino as applied to claim 16 above, and further in view of Day et al (Bio-Drugs (2016) 30:571–584). The combined disclosure as described above do not include the addition of another immune checkpoint, or immune therapy  as described in Fadel as these were emergent treatment modalities at the time. However, the disclosure of Day, Table 1 p575 references for example a study which includes the treatment of a melanoma cancer with immune checkpoint inhibitors ipilimumab in conjunction with the immune checkpoint PD-1 inhibitor antibody nivolumab and a predominance of irAEs associated with this treatment which appears to be greater than treatment with single agents alone. It would be obvious as a matter of course to assess patients treated with dual checkpoint inhibitors with the SLE detecting autoantibody panel as described above for a single agent treatment for same purposes described above.
Claims 26, 27 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Fadel et al (New England Journal Medicine 361;2 July 9, 2009) and Kahler as applied to claim 16 above, and further in view of Olsen et al (Arthritis Research & Therapy 2012, 14:R174). The disclosure of Kahler for instance describes flow charts for monitoring of therapeutic toxicity of ipilimumab which suggests that one is monitoring subjects with diagnostic tests on a time separated basis for irAE. Additionally, Olsen et al describe monitoring of autoantibody profiles via autoantigen arrays (protein microarrays) as in figure 1 for instance which comprise a plurality of the antigens listed instantly in table 1. This is described as beneficial in further characterizing the progression of the SLE disease (conclusion pg8). As the SLE is a progressive disease and can be caused de-novo by the administration of immune checkpoint inhibitors one would be similarly motivated to monitor the evolution of the emergence of this disease in a patient treated with ipilimumab for instance to proactively or retroactively treat this emergent irAE. The inclusion of controls in such an assay is considered standard scientific protocol. The determination of the rate of change appears to be a mere application of prior determined data with respect to different time points and would be an obvious derivation of the data as presented for instance by Olsen in respective tables.
Response to Arguments 35 U.S.C. §103
Applicant’s amendments and claim amendments with respect to the aforementioned claim rejections have obviated the previous rejections of record. The previously disclosed art does not describe the use of the particular antigen for detection of immunotherapy related autoantibody autoimmune disease. Therefore, the previous grounds of rejection are removed. New grounds of rejection necessitated by amendment are presented.
Conclusion
Summary: No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN HARTNETT whose telephone number is (571)272-3077. The examiner can normally be reached Monday-Friday 8:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN HARTNETT/             Examiner, Art Unit 1644    

/AMY E JUEDES/             Primary Examiner, Art Unit 1644